*138On Application for Rehearing.
A re-examination of the record establishes the fact that the succession of the tutor ought not to have been credited with the amount of city taxes since 1882, on the property of the minors, as these were not paid. The amount must, therefore, be debited to the succession, leaving it, therefore, in debt for $780.
By this operation, the share of each child would be increased by $08 75,. one-fourth of the amount improperly credited, practically benefitting John and Mary Mahony, only.
A review of the record satisfies us that, as is admitted by the brief in support of the application for a reheariug, the deceased tutor is entitled to a credit of $1280 62, exclusive of the taxes, considered to have been paid, but which was not so.
The amount due being $780, each child would be entitled to $195 25, John’s share to be charged with the $50 mentioned in the opinion, that of Mary to go to her free from all counter claim, and those of Cornelius and Francis to be burdened, as far as they go, with tho claims of the tutor against them, which absorb those two shaves, so that the minors receive nothing.
The corrections can be made without granting a rehearing.
It is, therefore, ordered that tho previous decree be amended so as to entitle John and Mary, the latter through her tutor, to recover from the succession of Francis Mahony three hundred and forty dollars and fifty cents ($340 50), whereof one hundred and forty-five dollars and twenty-five cents ( $145 25 ) to accrue to John Mahony, and one hundred and ninety-five dollars and twenty-five cents ($195 25 ) to accrue to Mary Mahony, and that thus amended, said decree become final and executory.
Rehearing refused.